Citation Nr: 1222541	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), evaluated as 30 percent disabling from March 27, 2007, as 50 percent disabling from September 21, 2009, and as 70 percent disabling beginning May 10, 2011.  

2.  Entitlement to an increased rating for asthma, evaluated as 10 percent disabling prior to April 16, 2010, and as 30 percent disabling beginning April 16, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO rating decision that in part, granted a 30 percent rating for PTSD, effective from the March 27, 2007 date of claim, and denied a rating in excess of 10 percent disabling for asthma.  

While the appeal was pending, the RO in a March 2012 rating decision awarded staged increases for the PTSD, granting a 50 percent rating effective September 21, 2009 and a 70 percent rating effective May 10, 2011, and granted a staged increase for asthma with a 30 percent rating assigned effective April 16, 2010.  The Veteran has continued his appeal of all issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is noted to have withdrawn a previous request made in March 2009 for a Travel Board hearing.  However, following a May 2012 letter notifying him that his appeal was being certified to the Board and also notifying him that he had either 90 days or until the Board issued a decision, whichever comes first, to request a hearing before the Board.  He responded with a written and signed request to appear before the Board and give testimony concerning his appeal.  This was received by the Board on June 18, 2012, prior to expiration of the 90 day period, and prior to a final decision being rendered.  He did not clarify whether he wanted a Travel Board or videoconference hearing before the Board.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board at the RO (either Travel Board or videoconference) will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2011).  Thus, a remand of his appeal is necessary to afford him his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether the Veteran wants a Travel Board hearing or a Board video conference hearing.  Thereafter, the RO should schedule the Veteran for the selected hearing at the earliest available opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice letter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

